DECISION
PER CURIAM:
Contrary to his pleas, the accused was convicted by a special court-martial, military judge alone, of selling marihuana and stealing United States property valued at over $100.00, in violation of Articles 134 and 121, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 934, 921. His sentence consists of a bad conduct discharge, confinement at hard labor for five months, forfeiture of $334.00 per month for five months, and reduction to airman basic.
We have examined the record of trial, the assignment of errors, and the Government’s response thereto and have concluded that the findings are correct in law and fact and that no error materially prejudicial to the substantial rights of the accused was committed. The defense assertion that the “warrantless” apprehension of the accused in his quarters violated the rule enunciated in Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980), is inapposite. Not only does the evidence of record support the military judge’s conclusion that the apprehension occurred outside the accused’s quarters, but no evidence was seized from within his quarters. Accordingly, the findings of guilty and sentence are
AFFIRMED.